Citation Nr: 0217898	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an automobile allowance prior to August 13, 
2001.  

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from April 1981 to March 
1985.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefit 
sought on appeal. 





FINDING OF FACT

There is credible, persuasive evidence establishing that 
it is at least as likely as not that the veteran had an 
informal claim pending as of the date of purchase of his 
automobile on August 8, 2001.  


CONCLUSION OF LAW

The proper effective date for the automobile allowance is 
August 8, 2001.  38 U.S.C.A. §§ 1114, 3901, 3902 (West 
1991); 38 C.F.R. §§ 3.155, 3.808 (2001)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist 
provisions.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 
2002).  

In August 2001, VA also issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  With the 
exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim and of the newly 
enacted requirements of the VCAA in a June 2002 statement 
of the case.  He was informed as to what information the 
VA had in his case and what information would be necessary 
to complete his case.  He was told that if he identified 
the information VA would assist him in getting it.  
Therefore, VA has no outstanding duty to inform him that 
any additional information or evidence is needed.  

Records identified as relevant to the claim have been 
obtained.  The veteran has been informed of all pertinent 
laws and regulations through the statement of the case and 
the Board notes that the veteran has been provided notice 
and assistance as required in the VCAA.  No further 
assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development 
of this matter, including development for a medical 
opinion, is not necessary.  38 U.S.C.A. § 5103A(d)(1)) 
(West 1991 & Supp. 2002); Quartuccio, 16 Vet. App. at 187.  

II.  Effective Date of the Automobile Allowance

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 3.400 (2001).  Unless specifically 
provided otherwise, the effective date of an award of 
service connection based on an original claim or a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110.

Any communication or action indicating an intent to apply 
for a VA benefit, from a claimant, may be considered an 
informal claim.  38 C.F.R. § 3.155.  If the actual claim 
is received within one year of the date of the informal 
claim, the claim will be considered to have been filed on 
the earlier date.  The veteran argues that his car 
purchase on August 8 or 9, 2001, was done based on his 
belief that he was going to be allowed an automobile 
allowance based on loss of use, by VA, as of that date.  

It is noted that a person in receipt of special monthly 
compensation based on loss of use of an upper extremity is 
entitled to automobile and adaptive equipment.  The 
effective date of these awards was determined to be August 
13, 2001, the date the application for the automobile 
adaptive equipment was received at VA.  The application 
was dated August 9, 2001.  The car purchase contract is 
dated August 8, 2001.  

The RO has denied the benefit sought based on the finding 
that there was no informal claim for benefits prior to 
August 13, 2001.  The Board disagrees, and finds the 
veteran was entitled to the benefit as of August 8, 2001.  

The veteran's informal claim is evidenced by the 
following:  his written statement dated August 11, 2001, 
that he was filing his application after speaking to VA 
personnel on August 10, 2001; his affidavit that he had 
attempted to contact VA in June and July 2001 but that the 
email transmissions he attempted were unsuccessful; his 
actual purchase of the car on August 8, 2001; his candid 
explanation of his attempts to comply with the law and his 
belief that he had in fact in essence filed an informal 
claim.  

Thus, the Board has reviewed the file and although it 
finds that the actual claim was received August 13, 2001, 
it also finds ample evidence of an informal claim prior to 
August 13, 2001.  In fact, the most persuasive evidence of 
the claim is the sales contract for the car dated August 
8, 2001.  Thus, based on the criteria set forth in 
38 C.F.R. § 3.155, the Board finds August 8, 2001, to be 
the informal date of claim and hence the date from which 
the automobile allowance is effective.  


ORDER

The veteran is entitled to the automobile allowance 
effective from August 8, 2001.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

